Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I: claims 1-9 and 11-13  in the reply filed on 03/04/2021 is acknowledged.  The traversal is on the grounds that claim 10 would not be a search burden and should be rejoined with group 1 claims, and also that claim 10 is a dependent of claim 1.  This is not found persuasive.
The law has long been established that dependent inventions may be properly divided if they are, in fact, "distinct" inventions, even though dependent. Applicant is directed to MPEP 802.01. 
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship. Additionally, Invention II is in a different CPC section from Invention I. Invention II is to a vehicle part while Invention I is related to steel alloys. The required different CPC and search string strategies would need to be employed for the two separate inventions, thus creating a search burden. The restriction arguments as stated in the prior office action still stand. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 10, 14-20 are withdrawn as non-elected claims; and claims 1-9 and 11-13 remain for examination, wherein claim 1 and 11 are an independent claims.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In [0088], it is stated that "a y-axis 146 representing concentration (in wt.%)." If the y-axis of figure 8 were in ‘wt.%’, then the y-axis range would be a range selected from ‘0 to 100’ and not from ‘0 to 40,000 or more’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is unclear because of the limitation “the press-hardened steel is free of any layers not derived from the alloy matrix.” It is unclear whether the limitation “free of any layers not derived” implies that the layers are only formed by materials present in the alloy matrix or can be derived in part from a reaction with the materials present in the alloy matrix. Further, Claim 1 requires an oxide layer, but claim 7 is now excluding the oxide since added O nor impurities are claimed in the alloy matrix.  For these reasons, the claim is unclear and rejected for being indefinite.
Claim 11 is unclear because of the limitation “the press-hardened steel is free of any layers not derived from the alloy matrix.” It is unclear whether the limitation “free of any layers not derived” implies that the layers are only formed by materials present in the alloy matrix or can be derived in part from a reaction with the materials present in the alloy matrix. Further, Claim 11 requires an oxide layer, but with this limitation claim 11 is now excluding the oxide since added O nor impurities are claimed in the alloy matrix. For these reasons, the claim is unclear and rejected for being indefinite.
Claims 12 and 13 are reject for indefiniteness since they are dependent claims of claim 11 which is rejected for indefiniteness. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomokiyo et al. (US-20170051372-A1, hereinafter Tomokiyo). 

Tomokiyo teaches a method for manufacturing a hot stamped body which can suppress variation in hardness of a formed body ([0013]).  Tomokiyo discloses hot stamping for realizing high strength of a formed product by heating a steel sheet to an austenite range, performing pressing in a softened and high-ductile state, and then rapidly cooling in a press die to perform martensitic transformation ([0003]). The hot stamping process disclosed in Tomokiyo is ‘press hardening’. Tomokiyo further teaches raising a temperature in a non-oxidation atmosphere for avoiding scale generation ([0044]).
Tomokiyo further teaches a broad alloy composition range by weight percent with C: 0.18% to 0.35% ([0067]-[0069]), Mn: 1.0-3.0 wt.% ([0070]-[0072]), Si: 0.01-1.0 wt.% ([0073]-[0075]), N: 0.001% to 0.01% ([0080], [0081]), B: 0.0002% to 0.005% ([0086], [0087]), Cr: 0.002% to 2.0% ([0088], [0089]), Mo: 0.002% to 2.0% ([0090], [0093]), Nb: 0.002% to 2.0% ([0091], [0093]), V: 0.002% to 2.0% ([0092], [0093]), and the balance of Fe and inevitable impurities 

Instant Claim 1 & 11 (wt.%)
Instant Claim 2 (wt.%)
Instant Claim 3 (wt.%)
Tomokiyo Broad Range (wt.%)
C
0.01-0.35


0.18 to 0.35
Cr
1-9


0.002 to 2.0
Si
0.5-2


0.01 to 1.0
Mn

0.01-3

1.0 to 3.0
Mo

0.01-0.8

0.002 to 2.0
Nb

0.01-0.3

0.002 to 2.0
V

0.01-0.3

0.002 to 2.0
B


< 0.005
0.0002 to 0.005
N


< 0.01
0.001 to 0.01
Fe
Balance
Balance
Balance
Balance


Regarding claim 1, the broad range of Tomokiyo overlaps the claimed composition range of Si, Cr and Fe, and falls within the claimed range of C for the alloy matrix.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. While Tomokiyo does not explicitly state a 95 vol.%  martensite microstructure nor multiple oxide layers and their characterization, such features would have naturally flowed from Tomokiyo since the claimed composition range ([0016], [0067]-[0093]) is closely met in view of overlapping ranges and by the disclosed press hardening process to form a martensitic alloy ([0003]).
The instant specification states that the press hardening process includes heating, stamping, and quenching being performed in an anaerobic atmosphere ([0022]). Tomokiyo discloses hot stamping for realizing high strength of a formed product by heating a steel sheet to an austenite range, performing pressing in a softened and high-ductile state, and then 
 The same steel compositions as claimed used with the same press hardening as taught above would be reasonably expected to have had the same features. 
Furthermore, Tomokiyo teaches that by avoiding a scale generation that a descaling process after the hot stamping is unnecessary ([0044]). This is evidence that the products of the claim is obvious over Tomokiyo, because it is functionally the same in that way.
Regarding claim 2, Tomokiyo broad range has 1.0-3.0 wt.% ([0070]-[0072]) which is within the claimed range.  Tomokiyo broad range also has Mo: 0.002% to 2.0% ([0090], [0093]), Nb: 0.002% to 2.0% ([0091], [0093]), and V: 0.002% to 2.0% ([0092], [0093]) which encompass the claimed range of the alloy matrix.
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 3, Tomokiyo broad range has N: 0.001% to 0.01% ([0080], [0081]) and B: 0.0002% to 0.005% ([0086], [0087]) which meet the claim limitations
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 4, Tomokiyo broad range has Si: 0.01-1.0 wt.% ([0073]-[0075]) and Cr: 0.002% to 2.0% ([0088], [0089]) which overlap the claimed ranges of the alloy matrix.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
 claim 5, Tomokiyo is silent on the claimed oxide layer features involving Cr and Si concentrations. 
However, such features would have naturally flowed from Tomokiyo since the claimed the composition range ([0016], [0067]-[0093]) is closely met in view of overlapping ranges and by the disclosed press hardening process ([0003], [0044]). The same steel compositions as claimed used with the same press hardening would be reasonably expected to have had the same features. 
Regarding claim 6, Tomokiyo is silent on the claimed first oxide layer thickness.
However, such features would have naturally flowed from Tomokiyo since the claimed the composition range ([0016], [0067]-[0093]) is closely met in view of overlapping ranges and by the disclosed press hardening process ([0003], [0044]). The same steel compositions as claimed used with the same press hardening would be reasonably expected to have had the same  features. 
Regarding claim 7, the applicant is reminded that the claim is indefinite as stated above in the 112 (b) rejection.
For examination purposes, the first layer is being interpreted as possibly resulting from an interaction of the alloy matrix and ambient processing conditions during press hardening. 
Tomokiyo is silent on the origins of the claimed first layer constituents. However, such features would have naturally flowed from Tomokiyo since the claimed the composition range ([0016], [0067]-[0093]) is closely met in view of overlapping ranges and by the disclosed press hardening process ([0003], [0044]). The same steel compositions as claimed used with the same press hardening would be reasonably expected to have had the same features. 
 claim 8, Tomokiyo is silent on the claimed second oxide layer thickness, and the continuousness and homogeneity of the second oxide layer. However, such features would have naturally flowed from Tomokiyo since the claimed the composition range ([0016], [0067]-[0093]) is closely met in view of overlapping ranges and by the disclosed press hardening process ([0003]). The same steel compositions as claimed used with the same press hardening would be reasonably expected to have had the same features
Regarding claim 9, Tomokiyo is silent on a second oxide layer enriched with Fe and the type of oxides comprising that layer. However, such features would have naturally flowed from Tomokiyo since the claimed the composition range ([0016], [0067]-[0093]) is closely met in view of overlapping ranges and by the disclosed press hardening process ([0003], [0044]). The same steel compositions as claimed used with the same press hardening would be reasonably expected to have had the same features. 
Regarding claim 11, the applicant is reminded that the claim is indefinite as stated above in the 112 (b) rejection. 
The broad range of Tomokiyo overlaps the claimed composition range of Si, Cr and Fe, and falls within the claimed range of C for the alloy matrix.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
While Tomokiyo does not explicitly state a 95 vol.%  martensite microstructure, multiple oxide layers, oxide layer characterizations, origins of the oxide layers, nor oxide layer constituent origins, such features would have naturally flowed from Tomokiyo since the claimed the composition range ([0016], [0067]-[0093]) is closely met in view of overlapping 
Regarding claim 12, the applicant is reminded that the claim is indefinite as stated above in the 112 (b) rejection. 
Tomokiyo is silent on the claimed second oxide layer thickness, and the continuousness and homogeneity of the second oxide layer. However, such features would have naturally flowed from Tomokiyo since the claimed the composition range ([0016], [0067]-[0093]) is closely met in view of overlapping ranges and by the disclosed press hardening process ([0003], [0044]). The same steel compositions as claimed used with the same press hardening would be reasonably expected to have had the same features. 
Regarding claim 13, the applicant is reminded that the claim is indefinite as stated above in the 112 (b) rejection.
Tomokiyo is silent on the claimed ultimate tensile strength press hardening was performed. However, such a property would have naturally flowed from Tomokiyo since the claimed the composition range ([0016], [0067]-[0093]) is closely met in view of overlapping ranges and by the disclosed press hardening process ([0003], [0044]). The same steel compositions as claimed used with the same press hardening would be reasonably expected to have had the same properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8 and 12 of copending Application No. 16/958,362  (‘362). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 6 and 8 of ‘362 teaches an overlapping press hardened composition as that recited in the instant claims 1-4 and 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Additionally, for instant claims 1, 4-9 and 11-13 the oxide limitations of these features would have naturally flowed from the press hardened steel material of ‘362, as ‘362 has a substantially similar composition claims 1, 5, 6 and 8 and the press hardening process claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 17 of copending Application No. 17/128,588  (‘588). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of ‘588 teaches an overlapping press hardened composition as that recited in the instant claims 1-4 and 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Additionally, for instant claims 1, 4-9 and 11-13 the oxide limitations of these features would have naturally flowed from the press hardened steel material of ‘588, as ‘588 has a substantially similar composition claims 1-2 and the press hardening process claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2,4-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 17-20 of copending Application No. 16/461,650 (‘650). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘650 teaches an overlapping press hardened composition as that recited in the instant claims 1-2, 4 and 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Additionally, for instant claims 1, 4-9 and 11-13 the oxide limitations of these features would have naturally flowed from the press hardened steel .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2,4-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 17/153,848 (‘848). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘848 teaches an overlapping press hardened composition as that recited in the instant claims 1-2, 4 and 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Additionally, for instant claims 1, 4-9 and 11-13 the oxide limitations of these features would have naturally flowed from the press hardened steel material of ‘848, as ‘848 has a substantially similar composition claims 1-4, and the press hardening process claim 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuchida (JP-2011184768-A) contains similar composition ranges and for a hardened steel part.
Lyytinen et al. (WO-2014128656-A1) contains similar compositions with an applied coating.
Mizuta et al. (US-9359663-B2) contains similar composition ranges and for a press hardened steel part.
Schottler et al. (US-20180237892-A1) contains similar composition ranges for a non-scaling heat treatable steel suited for press form hardening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734